   Case 2:21-cr-00181-MHT-KFP Document 23 Filed 08/19/21 Page 1 of 4



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA               )
                                       )      CRIMINAL ACTION NO.
        v.                             )         2:21cr181-MHT
                                       )              (WO)
ALTWANA JAMAL SAVAGE                   )

                                   ORDER

    This cause is before the court on defendant Altwana

Jamal Savage’s unopposed motion to continue.                        For the

reasons       set   forth    below,    the    court    finds    that    the

trial,       now    set   for    September    13,     2021,    should    be

continued pursuant to 18 U.S.C. § 3161.

    While the granting of a continuance is left to the

sound discretion of the trial judge, see United States

v. Stitzer, 785 F.2d 1506, 1516 (11th Cir. 1986), the

court    is    limited      by   the   requirements     of    the    Speedy

Trial Act, 18 U.S.C. § 3161.               The Act provides in part:

    "In any case in which a plea of not guilty is
    entered, the trial of a defendant charged in
    an   information   or  indictment   with   the
    commission of an offense shall commence within
    seventy days from the filing date (and making
    public) of the information or indictment, or
    from the date the defendant has appeared
    before a judicial officer of the court in
   Case 2:21-cr-00181-MHT-KFP Document 23 Filed 08/19/21 Page 2 of 4




    which such charge is pending, whichever date
    last occurs."

§ 3161(c)(1).     The Act excludes from the 70-day period

any continuance based on "findings that the ends of

justice served by taking such action outweigh the best

interest of the public and the defendant in a speedy

trial."        § 3161(h)(7)(A).           In     granting      such    a

continuance,     the    court     may    consider,      among     other

factors, whether the failure to grant the continuance

“would be likely to ... result in a miscarriage of

justice,”   § 3161(h)(7)(B)(i),         or     “would   deny    counsel

for the defendant ... the reasonable time necessary for

effective preparation, taking into account the exercise

of due diligence,” § 3161(h)(7)(B)(iv).

    The court concludes that, in this case, the ends of

justice served by granting a continuance outweigh the

interest of the public and Savage in a speedy trial.

Through the unopposed motion defense counsel informed

the court that a continuance is necessary for him and


                                  2
      Case 2:21-cr-00181-MHT-KFP Document 23 Filed 08/19/21 Page 3 of 4




Savage to review fully the facts of the case, prepare

for    trial,    and    explore     possible     resolutions      without

going to trial. In addition, the government does not

oppose the requested trial continuance. The court finds

that a continuance of the trial is necessary in order

to ensure that defense counsel is able to litigate the

case effectively and prepare for trial fully.



                                   ***

      Accordingly, it is ORDERED as follows:

      (1)    Defendant      Altwana      Jamal    Savage’s      unopposed

motion to continue trial (Doc. 21) is granted.

      (2) The trial, now set for September 13, 2021, is

reset for October 25, 2021, in Courtroom 2FMJ of the

Frank M. Johnson Jr. United States Courthouse Complex,

One Church Street, Montgomery, Alabama.

      The United States Magistrate Judge shall conduct a

pretrial     conference      prior    to   the    October    2021    trial

term and shall reset the deadlines for filing pretrial

                                     3
   Case 2:21-cr-00181-MHT-KFP Document 23 Filed 08/19/21 Page 4 of 4




motions and notice of change of plea in light of this

order.

    DONE, this the 19th day of August, 2021.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE




                                  4
